White, P. J.
The affidavit or complaint upon which the information was based charged defendant with “striking and attempting to shoot him, the said L. Mayhew, with a *205pistol, the same being a deadly weapon.” The information charged that the offence was committed “ by striking him, the said L. Mayhew, with a certain whip, and by attempting then and there to shoot the said L. Mayhew with a certain pistol, the same being a deadly weapon,” etc.
This variance was made one of the grounds of the motion in arrest of judgment. The motion should have been sustained, the variance being fatal. Ferguson v. The State, .4 Texas Ct. App. 156.

Reversed and remanded.